internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si br 7-plr-117624-98 date december ein shareholders ssn ssn re legend x date year this letter responds to your letter submitted on behalf of x in which relief is requested under sec_1362 of the internal_revenue_code the facts are represented to be as follows x was incorporated on date the shareholders of x intended that x would be treated as an s_corporation beginning with year the shareholders of x believed that x’s accountant had filed a timely election to be treated as an s_corporation for income_tax purposes according to the attorney for x the accountant had represented that the forms necessary for the corporation to be granted s_corporation status had been completed and filed the election however was never prepared for year x filed returns for all years as an s_corporation sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is effective sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply in this case x has established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for its first taxable_year year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 election by a small_business_corporation with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely joseph h makurath joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
